internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb ec-plr-117842-00 date date company a company b country c stock exchange stock exchange date x form y this is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code specifically a ruling is requested that the deduction limitation of sec_162 of the code does not apply to company a and its affiliates company a is a subsidiary of company b a country c_corporation company a is the united_states parent of numerous united_states businesses and is the highest employer in company b’s united_states corporate chain each of company b’s united_states subsidiaries is a member of corporation b’s affiliated_group as defined in sec_1504 of the code without regard to sec_1504 company a and its united_states subsidiaries pay united_states federal income taxes and deduct compensation paid to various individuals who are its employees including the chief_executive_officer of company a it has been represented that neither company a nor any of its united_states subsidiaries is a publicly_held_corporation under sec_162 of the code company b’s common_stock is traded primarily on stock exchange and stock exchange on date x company b filed form y with the united_states securities_and_exchange_commission sec company b is a foreign private issuer under c f_r plr-117842-00 section 3b-4 c because it is incorporated under the laws of country c and does not fit the following description more than percent of its outstanding voting_securities are held of record either directly or through voting_trust_certificates or depository receipts by united_states residents and any of the following apply i the majority of its executive officers or directors are united_states citizens or residents ii more than percent of its assets are located in the united_states or iii its business is administered principally in the united_states the summary compensation table requirement under item of regulation s-k under the securities exchange act of exchange act does not apply to company b accordingly neither the form y filed by company b nor any other document contains a summary compensation table that is described in or required by item b of regulation s-k under the exchange act however pursuant to country c laws company b is required to prepare a summary compensation table listing the compensation of the highest paid officers of company b and its subsidiaries such table has included the chief_executive_officer of company a company b included the summary compensation table in its most recent proxy statement delivered to its shareholders and filed with country c authorities company b included the proxy statement with its most recent form y filing sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure sec_162 defines publicly_held_corporation as any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act under sec_1_162-27 of the income_tax regulations a publicly_held_corporation includes an affiliated_group_of_corporations as defined in sec_1504 determined without regard to sec_1504 plr-117842-00 sec_162 defines covered_employee as any employee of the corporation if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer under sec_1_162-27 of the regulations whether an individual is the chief_executive_officer or an officer is determined pursuant to the executive compensation disclosure rules under the exchange act in the notice of proposed rulemaking containing the proposed_regulations under sec_162 the preamble contains the following language concerning the identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual is generally a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulations s-k c f_r under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purpose an individual must be employed as an executive officer on the last of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees therefore based on the facts outlined above and assuming no summary compensation table under item of regulation s-k under the exchange act is required to be filed by company a or company b with the securities_and_exchange_commission no employees of company b’s affiliated_group are covered employees under sec_162 because their compensation is not required to be reported to shareholders under the exchange act therefore company a and its united_states subsidiaries are not subject_to the disallowance rule_of sec_162 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-117842-00 sincerely yours robert b misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
